             Case 1:19-vv-00420-UNJ Document 13 Filed 08/07/19 Page 1 of 2




              In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                            No. 19-0420V
                                       Filed: April 29, 2019
                                          UNPUBLISHED


    DAWN L. BONSALL,

                          Petitioner,
    v.                                                       Petitioner’s Motion for a Decision
                                                             Dismissing Petition; Influenza (Flu)
    SECRETARY OF HEALTH AND                                  Vaccine; Guillain-Barré Syndrome
    HUMAN SERVICES,                                          (GBS); Vaccine Act Entitlement;
                                                             Denial Without Hearing; Special
                         Respondent.                         Processing Unit (SPU)


Miriam Johnson, Berman & Simmons, Lewiston, ME, for petitioner.
Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.

                                                 DECISION 1

Dorsey, Chief Special Master:

           On March 20, 2019, Dawn L. Bonsall (“petitioner”) filed a petition for
    compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
    §300aa-10, et seq.2 (the “Vaccine Act” or “Program”).3 Petitioner alleges that she
    suffered Guillain-Barré Syndrome (“GBS”) as a result of an influenza (“flu”) vaccination
    received in October 2015. Petition at 1. The information in the record does not show
    entitlement to an award under the Program.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).

3   The case was assigned to the Special Processing Unit (“SPU”) of the Office of Special Masters.
        Case 1:19-vv-00420-UNJ Document 13 Filed 08/07/19 Page 2 of 2



        On April 23, 2019, petitioner moved for a decision dismissing her petition,
acknowledging that insufficient evidence exists to demonstrate entitlement to
compensation. (ECF No. 10). Petitioner indicated in her motion that “[a] full review of
all relevant medical records and billing statements has demonstrated to the Petitioner
that she will not be able to prove that she is entitled to compensation in the Vaccine
Program.” Id. at ¶ 3. Petitioner further indicated that she “understands that a decision
against her by the Special Master will result in a judgement against her. [Petitioner]
has been advised that such a judgment will end all of her rights in the Vaccine
Program.” Id. at ¶ 5.

       To receive compensation under the Program, petitioner must prove either 1) that
she suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to a covered vaccine, or 2) that she suffered an injury that was actually
caused by a covered vaccine. See §§ 13(a)(1)(A) and 11(c)(1). Examination of the
record does not disclose any evidence that petitioner suffered a “Table Injury.” Further,
the record does not contain a medical expert’s opinion or any other persuasive evidence
indicating that petitioner’s alleged injury was vaccine-caused.

       Under the Vaccine Act, a petitioner may not be awarded compensation based on
the petitioner’s claims alone. Rather, the petition must be supported by either the
medical records or by a medical opinion. § 13(a)(1). In this case, the record does not
contain medical records or a medical opinion sufficient to demonstrate that petitioner
was injured by a vaccine. For these reasons, and in accordance with § 12(d)(3)(A),
petitioner’s claim for compensation is DENIED and this case is DISMISSED for
insufficient proof. The Clerk shall enter judgment accordingly.

IT IS SO ORDERED.

                                               s/Nora Beth Dorsey
                                               Nora Beth Dorsey
                                               Chief Special Master
